Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2020

                                      No. 04-19-00797-CV

                            EWING CONSTRUCTION CO., INC.,
                                      Appellant

                                                 v.

                    BENAVIDES INDEPENDENT SCHOOL DISTRICT,
                                    Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-18-122
                       The Honorable Baldemar Garza, Judge Presiding


                                         ORDER
       On February 21, 2020, appellee filed objections to and a motion to strike portions of
appellant’s reply brief. In light of the opinion and judgment issued in this appeal on today’s date,
we DENY AS MOOT the motion and objections.

       Entered on this 18th day of March, 2020.


                                                                     PER CURIAM
ATTESTED TO: ________________________________
                  MICHAEL A. CRUZ,
                  Clerk of Court